DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Shanghai Tianma Micro-Electronics Co., Ltd. application filed with the Office on 12 June 2019.

Claims 1-16 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to a patent application filed in the People’s Republic of China (CN 2019 10233550.0), on 26 March 2019.  Therefore, the present application has an effective filing date of 26 March 2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 12 June 2019, 30 December 2020, and 22 July 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Pollack, et al. (US 2013/0293246 A1; hereinafter, “Pollack”).

Regarding claim 1, Pollack discloses a droplet actuator ([0003]; which reads upon the instantly claimed, “[a]n electrowetting panel”), which typically includes one or more substrates upon which to establish droplet operations and may also include electrodes arrange to conduct the droplet operations and a gap between substrates; droplets on the droplet actuator are separated from one or a base substrate”, the taught electrodes arranged to conduct droplet operations corresponds to the claimed “an electrode array layer”, the taught hydrophobic dielectric layer corresponds to the claimed “an insulating hydrophobic layer”, and the taught gap between substrates corresponds to the claimed “a microfluidic channel layer”).
The droplet actuator taught by Pollack may include a bottom substrate 1110 that includes an arrangement of droplet operations electrodes 1116 (e.g., electrowetting electrodes; Figure 11; [0077]; reading upon the limitation, “the electrode array layer is located on a side of the base substrate, wherein the electrode array layer includes a plurality of electrodes arranged into an array”).  Pollack further teaches a droplet actuation circuit 800 including droplet actuation electrodes 810, for performing droplet operations, wherein said electrodes are electrically connected to a high-voltage supply 814, via an electronic switch 818 for connecting/disconnecting the high-voltage supply to/from the electrodes ([0063]; Figure 8; which reads upon “each electrode of the plurality of electrodes is connected to a driving circuit, and the electrode array layer is configured to drive a droplet to move in the microfluidic channel layer along a first direction by applying an electric voltage on each electrode in the plurality of electrodes through the driving circuit corresponding to each electrode”).
Additionally, Pollack teaches the surface of bottom substrate 1110 facing the gap 1114 may be coated with a hydrophobic layer (e.g., 1120a; Figure 11; the insulating hydrophobic layer is located on a side of the electrode array layer away from the base substrate” and “the microfluidic channel layer is located on a side of the insulating hydrophobic layer away from the electrode array layer”).
Pollack also teaches an impedance detection system 1200 ([0084]; which reads upon the instantly claimed, “a detecting chip electrically connected to the plurality of detecting electrodes”)
Pollack further discloses a plurality of electrowetting electrodes 1116 and at least one embedded impedance sensing electrodes 1610 ([0104]; reading upon “the plurality of electrodes including a plurality of driving electrodes and a plurality of detecting electrodes”).
Pollack does not explicitly teach a number N of the plurality of driving electrodes is located between every two adjacent detecting electrodes of the plurality of detecting electrodes, where N is a natural number.
However, at the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that multiple impedance electrodes could be made part of the overall droplet actuator design ([0101]), and that the number of transport electrode between adjacent sensing electrodes may be set to whatever number the user needs to monitor the capacitive loading of the droplet operations electrode to infer droplet overlap and by inference, the volume supported by each electrode ([0084]) during particular operations of the droplet actuator.



Regarding claim 3, Pollack teaches adjustments can be made in real-time as the droplet splitting process in being performed based on capacitance-based feedback from each of the electrodes participating in the process ([0058]).

Regarding claims 11 and 12, Pollack demonstrates electrodes having a square shape, but not edges of zigzag structure, nor conformally fitting between electrodes.
However, it has been held that the configuration of a claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant.  No significance to the shape of the edge of the claimed electrodes is made within the instant disclosure (MPEP §2144.04 IV B).

Allowable Subject Matter
Claims 13-16 are allowed.

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Pollack reference is the closest prior art reference to the instant claims.  However, Pollack does not mention or suggest relative voltages among the electrodes, as required by instant independent claim 13 or dependent claims 4 and 8.  Additionally, Pollack does not teach a counter electrode “located on the side of the plurality of detecting electrodes,” as required by instant claim 5. All other indicated allowable subject matter claims depend from one of the contrasted claims.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795